DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,340,998.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 is generic to all that is recited in claims 1-19 of U.S. Patent Number 9,340,998.  In other words, claims 1-19 of U.S. Patent Number 9,340,998 fully encompasses the subject matter of claims 1-20 and therefore anticipates claims 1-20.  
Claims 1, 3-15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, 17, 21 and 22 of U.S. Patent No. 9,834,959.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-15, 19 and 20 is generic to all that is recited in claims 1, 3-14, 17, 21 and 22 of U.S. Patent Number 9,834,959.  In other words, claims 1, 3-14, 17, 21 and 22 of U.S. Patent Number 9,834,959 fully encompasses the subject matter of claims 1, 3-15, 19 and 20 and therefore anticipates claims 1, 3-15, 19 and 20.  

Claims 1-5 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8 and 10 of U.S. Patent No. 10,392,836.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 and 14-15 are generic to all that is recited in claims 1, 2, 4-8 and 10 of U.S. Patent Number 10,392,836.  In other words, claims 1, 2, 4-8 and 10 of U.S. Patent Number 10,392,836 fully encompasses the subject matter of claims 1-5 and 14-15 and therefore anticipates claims 1-5 and 14-15.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,356,499 to Peng.
	Peng discloses a lock apparatus comprising: a rotatable lever spindle (spindle of 11) at least partially disposed about a rotatable key cam assembly (28); a locking lug (245) having a substantially hollow cylindrical body with a drive tab (axial projection; figure 4) extending 
	Peng also discloses the coil spring extends through the hollow portion of the cylindrical body and is operably connected to the drive tab such that when the motor rotates in first or second opposite directions (figures 6 and 7), the coil spring rotates to drive the locking lug between the first and second axial positions (column 3, line 38-column 4, line 3), as in claim 2, with a lever (11) connected to the lever spindle, as in claim 8, as well as at least one of an AC and a DC electric power source connected to the electric motor (the electric motor has to be powered to actuate the locking lug), as in claim 13, and a latch assembly (2) connected to the key cam assembly being operable to convert rotational motion of the key cam assembly to sliding motion of a slidable latch retractor (23), as in claim 14.
	Peng further discloses the locking tab is engaged within a slot (281 and 282) formed in a wall of the key cam assembly when the locking lug is in the second position (figures 9 and 10), as in claim 3, wherein the locking tab is operable to transmit rotational torque from the lever spindle to the key cam assembly when the locking tab is engaged with the slot of the key cam 
	Peng additionally discloses an electronic controller (controller that reads the passwords and send a signal to the motor) to control the electric motor, as in claim 9, and where a manual override mechanism connected to the key cam assembly structured to permit a key to manually override the electronic controller (column 2, lines 26-53), as in claim 10, as well as the electronic controller is activated by electronic credentials (the proper password), as in claim 11, wherein the electronic credentials includes one of a code generated by an electronic key pad and an RF signal transmitted from an identification card or the like (column 1, lines 30-40), as in claim 12. 

	Peng also discloses a lock apparatus comprising: a locking lug (245) movable between locked and unlocked positions; a lever spindle (spindle of 11) connecting a hand actuated lever (11) to the locking lug; a key cam assembly (28) disposed at least partially within the lever spindle; wherein the unlocked position is defined by the locking lug being engaged with the key cam assembly and the locked position is defined by the locking lug being disengaged from the key cam assembly (column 3, line 38-column 4, line 3); wherein rotational torque from the lever spindle is transferred to the key cam assembly through the locking lug in the unlocked position; 
	Peng further discloses the drive member is resilient (the coil spring is resilient), as in claim 16, wherein the drive member stores energy from the electric actuator when the locking lug is prevented from engaging with the key cam assembly (springs inherent store energy to return to the original shape and size), as in claim 17, and where the stored energy of the drive member is operable to move the locking lug into engagement with the key cam assembly when a locking tab (radial projection; figure 4) extending from the locking lug becomes circumferentially aligned with a receiving slot (281, 282) formed in the key cam assembly, as in claim 18, as well as a programmable electronic controller (controller that reads the passwords and send a signal to the motor) connected to the electronic actuator being operable to lock and unlock the lock apparatus, as in claim 20, and the electric actuator is one of an electric solenoid actuator and an electric motor (241), as in claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to coaxial engaging assemblies for door handles:
U.S. Patent Application Publication Number 2010/0122561 to Lui; U.S. Patent Number 10,920,455 to Wong et al.; U.S. Patent Number 10,465,423 to Wong et al.; U.S. Patent Number 10,392,836 to Mani et al.; U.S. Patent Number 9,181,730 to Peng.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
May 21, 2021